 



September 13, 2005
John F. O’Brien, Lead Director
The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701
Re:      Resignation
Dear Jack:
By this letter I am resigning as President, Chief Executive Officer and a
director of The TJX Companies, Inc. (the “Company”), effective immediately. I
also hereby resign, effective immediately, all officer and other positions,
including as a member of fiduciary and other committees, with the Company, the
Company’s subsidiaries and The TJX Foundation, Inc. As you and I discussed, my
resignations are subject to the Company’s agreement that my resignation as
President and Chief Executive Officer of the Company will be treated for all
purposes of my employment agreement with the Company dated as of June 3, 2003
(my “Agreement”), other than for purposes of Section 8 of my Agreement, as
though I had been involuntarily terminated by the Company other than for cause.
I agree that for purposes of Section 8 of my Agreement (“Agreement Not To
Solicit Or Compete”) I will be treated as having ended my employment voluntarily
other than for “Valid Reason” (as that term is defined in my Agreement). I also
agree that in Section 8(b) of my Agreement, the words “off-price family apparel
and/or home furnishings” are hereby replaced wherever they appear with the words
“off-price apparel, footwear, jewelry, accessories, home furnishings and/or home
fashions” and that the words “on-line, “e-commerce”” are hereby replaced
wherever they appear with the words “on-line, catalog, “e-commerce””. I also
agree that I will not disparage the Company or any of its employees, officers,
directors or agents in communications with third parties.
Following my resignation, in addition to the benefits owed to me under my
Agreement as modified by the preceding paragraph, the Company will pay to me a
lump sum payment of $1.5 million, less applicable withholdings. That amount will
be paid to me (or, if I should die, to my estate) on the date I attain or would
have attained age 55.
Also as we discussed, in view of the fact that regulations have not yet been
issued clarifying certain aspects of recently enacted legislation regulating
“nonqualified deferred compensation,” and notwithstanding the payment timing
provisions set forth in my Agreement, the Company will cooperate with me and
make reasonable efforts to adjust the timing of any payments owed to me under my
Agreement or this letter agreement to avoid to the extent possible any
additional tax that might otherwise be owed by me under those “nonqualified
deferred compensation” rules with respect to those payments.
Although upon my resignation I will cease to be employed by the Company, I would
be happy to arrange to consult with the acting President and CEO, as he may
request,

 



--------------------------------------------------------------------------------



 



consistent with my availability and other commitments, to promote a smooth
transition of my duties.
If the Company agrees to these terms, please so indicate by executing this
letter agreement in the space indicated below, whereupon my resignations will
take effect on the terms indicated above.
/s/ Edmond J. English                     
Edmond J. English
The Company agrees to the terms
hereinabove specified, effective as of
the date of this letter agreement.
THE TJX COMPANIES, INC.
/s/ John F. O’Brien                     
By: John F. O’Brien, Lead Director
-2-

 